
	

114 HR 1546 IH: Emergency Information Improvement Act of 2015
U.S. House of Representatives
2015-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1546
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2015
			Mr. Palazzo (for himself, Mr. Higgins, Mr. Swalwell of California, Ms. Norton, Mr. Nadler, Mr. Hanna, Mr. Gibson, Mr. Young of Alaska, Mr. Farenthold, Mr. Israel, and Mr. Byrne) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to provide eligibility
			 for public broadcasting facilities to receive certain disaster assistance,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Emergency Information Improvement Act of 2015. 2.Eligibility of public broadcasting facilities for certain disaster assistance (a)Private nonprofit facility definedSection 102(11)(B) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(10)(B)) is amended by inserting public broadcasting facilities, after workshops,.
 (b)Critical services definedSection 406(a)(3)(B) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(a)(3)(B)) is amended by striking communications, and inserting communications (including broadcast and telecommunications),.
 (c)ApplicabilityThe amendments made by this section shall apply to a major disaster declared by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) on or after October 28, 2012.
			
